Citation Nr: 0910809	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  04-00 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for lumbar spine 
degenerative joint disease (DJD).


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to May 1987.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

Procedural history

The Veteran's January 2002 claim for entitlement to service 
connection for a back disorder was denied in the September 
2002 rating decision.  The Veteran disagreed and perfected an 
appeal.

In June 2005, the Veteran and his representative presented 
evidence and testimony at a videoconference hearing before 
the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the Veteran's VA claims 
folder.

In an August 2005 decision, the Board remanded the claim for 
further evidentiary development.  In an October 2006 
decision, the Board denied the Veteran's claim for 
entitlement to service connection for a back disorder and the 
Veteran appealed to the Court of Appeals for Veterans Claims 
(Court).  In a March 2008 Order, the Court remanded the 
claim.  In a July 2008 decision, the Board remanded the claim 
for further evidentiary development.


FINDING OF FACT

A preponderance of the competent medical and other evidence 
supports a conclusion that the Veteran's lumbar spine DJD 
condition is unrelated to his active duty service.




CONCLUSION OF LAW

Entitlement to service connection for lumbar spine DJD is not 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service 
connection for lumbar spine DJD because his current condition 
was incurred during active duty service.  The Board will 
first address preliminary matters and then render a decision 
on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the veteran's claim for 
further procedural and evidentiary development in accordance 
with the Joint Remand and March 2008 Court Order.  
Specifically, the Board ordered VBA to obtain VA outpatient 
records from December 6, 2005 and incorporate any such 
records into the Veteran's VA claims folder.  The remand also 
required VBA to provide the Veteran with a medical 
examination by a VA orthopedist who was required to determine 
whether the Veteran's current back disorder was incurred or 
aggravated during his active duty service.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  In 
this case, the Board notes that VA outpatient records from 
December 2005 forward were obtained and incorporated into the 
Veteran's VA claims folder.  The Board also notes that the 
Veteran was examined by an orthopedist in November 2008, and 
that the examining orthopedist rendered an opinion regarding 
the etiology of the Veteran's current back disorder.  Thus, 
the Board finds that VBA substantially complied with the July 
2008 remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The record establishes that the Veteran was informed in 
letters dated March 2002, February 2004 and August 2008 that 
to substantiate a claim for service connection, the evidence 
must show a current disability, incurrence or aggravation of 
an injury or disease during service, and medical evidence of 
a nexus between the current disability and the event during 
service.

All notices were prior to the date of the last adjudication 
of the veteran's claim, January 2009.  Thus, the veteran had 
a meaningful opportunity to participate in the adjudication 
of his service connection claim.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006).

In addition, the letters notified the veteran that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. 

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  In this case, the veteran was specifically informed of 
how VA determined a disability rating and an effective date 
in a letter dated March 2006 as well as in the August 2008 
letter.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service medical 
records as well as all pertinent VA and private medical 
records identified by the Veteran are in the claims file and 
were reviewed by both the RO and the Board in connection with 
his claim.  The Veteran was also provided with medical 
examinations regarding his claim for service connection, 
including in September 2002, December 2005 and November 2008.  

Accordingly, the Board finds that under the circumstances of 
this case VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the Veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As indicated in the Introduction, the Veteran and 
his representative presented evidence and testimony at a 
videoconference hearing before the undersigned VLJ.  

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service. 38 C.F.R. 
§ 3.303(d) (2008); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

The Board will address each Hickson element in turn.  With 
regard to element (1), the November 2008 examiner diagnosed 
the Veteran's lumbar spine condition as lumbar DJD of the 1r-
5 and L5-S1 as evidenced by X-ray and MRI evidence.  Thus, 
element (1) is satisfied.

With regard to element (2), the Board has reviewed the 
Veteran's claims folder which includes the Veteran's service 
treatment records and finds that they establish that the 
Veteran was treated for back injuries on at least two 
occasions during service; one in 1975 and the other in 1979.  
Thus, element (2) is satisfied.

With regard to element (3), medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability, the record includes three medical 
opinions regarding the etiology of the Veteran's current 
disability.  After review of the entire VA claims folder and 
for the following reasons, the Board finds that a 
preponderance of the credible medical evidence establishes 
that the Veteran's current lumbar back condition is unrelated 
to his active duty service.

A September 2002 VA examiner reported that lumbar spine X-ray 
studies showed "very mild degenerative changes."

The Veteran was examined in December 2005 by a VA physician 
who provided an opinion regarding the etiology of the 
Veteran's lumbar back DJD.  Dr. N.B. reviewed the Veteran's 
VA claims folder which included several documents from German 
clinicians who treated the Veteran for a back injury he 
reported he sustained in January 1997.  

A German orthopedist-chiropractor, Dr. D.C., first treated 
the Veteran on January 7, 1997.  Dr. D.C. stated that the 
Veteran reported incurring a back injury on January 2, 1997, 
while he was loading crates in the Germersheim U.S. Depot.  
Dr. D.C. stated that the Veteran was treated at the 
Germersheim hospital and was diagnosed with "lumbago."  Dr. 
D.C. further stated that the initial treatment included X-ray 
examination "which showed no osseous injury."  

Another German clinic document dated February 17, 1998, also 
reports that in "July 1997 [the Veteran] has been in St. 
Vincentius Hospital in Karlsruhe for several days under the 
diagnosis of lumbal-disc prolaps."  A letter dated August 
13, 2002, from Dr. U.M., a German M.D., and Professor Dr. 
P.S., Director of Orthopedics at St. Vincentius Clinic in 
Karlsruhe, stated that the Veteran "reported about an injury 
during lifting a heavy load on 01-02-97, with consecutive low 
back pain and ischialgia in his right leg."  Dr. U.M. also 
reported that a May 2, 1997, MRI showed "a lumbar disc 
protrusion L4/L5 without nerve root compression and a smaller 
bilateral protrusion L5/S1, also without nerve compression."  

Based on his review of the records, Dr. N.B. stated that 
while the Veteran had "back problems" during service, 
"that was until 1981."  Dr. N.B. observed that "there are 
no medical records from 1981 to '87 suggesting that he ever 
went in for back pain, and the Veteran also affirms that, 
saying that he did not go for back pain from that time."  
Dr. N.B. also noted that there were no other medical records 
regarding post-service complaints or treatment of back pain 
until 1997.  Finally, Dr. N.B. reported that "the Veteran 
did not ever mention in his history that he had history of 
back problems while in service or he had history of back 
injury prior to the injury he had in 1997."  Dr. N.B. opined 
that "after reviewing all of the medical records, it is my 
opinion that it is not likely that the Veteran's current low 
back disability is related to his military service."

In response to Dr. N.B., the Veteran submitted the opinion of 
Dr. L.A., a private medical doctor.  Dr. L.A. reported the 
Veteran's back history based on a review of the Veteran's 
"past military records and MRI scans."  The history he 
reports is different from that reported by Dr. N.B. in one 
crucial area; Dr. L.A. states that the Veteran stated that he 
did not go back for treatment for his back pain between 1979 
and 1987, but that the Veteran "relates to me that he 
continued having intermittent pain but simply took over the 
counter medications because none of the treatments from the 
clinics really helped much."

Dr. L.A. determined that the "disc problems seen in 1997 
represented a chronic condition and not an acute condition 
and he most likely has increasing osteoarthritis of the back 
over numerous years."  Dr. L.A. concluded that: 

[i]t is my opinion that he had a back condition 
while in the military which is where it began.  
Over the years this has increased as is the natural 
progression and was made worse by his continued 
working, lifting, and bending.  It is my opinion 
therefore, that some of his current disability 
began while he was in the military and that aspect 
would be service related.

Finally, the Veteran was most recently seen by Dr. G.S., an 
orthopedist.  Dr. G.S. reviewed the Veteran's entire VA 
claims folder.  Dr. G.S. made the following conclusion:

After review of the medical records provided and 
examination of the patient I feel the [Veteran's] 
current complaints are not related to the service 
injury in 1975.  The rationale for this opinion is 
the patient did not seek medical care after 1981 
until the on-the-job injury in 1997 therefore the 
patient's complaints I feel would be secondary to 
the disease of life issue degenerative joint 
disease of the back that was aggravated by the on-
the-job injury of 1997.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence. See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998). Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing 
Madden, recognized that the Board had inherent fact-finding 
ability. In addition, the Court has declared that in 
adjudicating a claim the Board has the responsibility to 
weigh and assess the evidence. See Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).In its assessment of medical evidence, the 
Board can favor some medical evidence over other medical 
evidence so long as the Board adequately explains its reasons 
for doing so. See Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board observes that the medical evidence does not include 
any evidence of lumbar osteoarthritis until the September 
2002 X-rays which characterized the condition as "very mild 
degenerative changes."  None of the 1997 German medical 
practitioners reported any osteo changes; indeed, Dr. D.C. 
reported that 1997 X-rays established there was no "osseous 
injury" shown.  Thus, Dr. L.A.'s opinion that the Veteran 
"most likely has increasing osteoarthritis of the back over 
numerous years," is not supported by other medical evidence 
of record.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
[the probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion"].  In addition, 
Dr. L.A.'s opinion is based to a substantial degree on the 
statements of the Veteran.

On the one hand, the Veteran did not report to the VA 
examiner any continuing pain or treatment for pain after 
1981.  After that VA examiner issued an opinion that was 
detrimental to the Veteran's claim based in-part on the lack 
of a history of chronic pain, the Veteran then reported to a 
private physician that he did indeed have recurring pain 
after 1981 and had it until 1997.  

First, the Veteran's report of a chronic rather than acute 
back problem is suspect because it was first reported after a 
negative opinion was provided.  See Shaw v. Principi, 3 Vet. 
App. 365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim].  
Moreover, to the extent that the veteran now contends he 
suffered back pain during service, the Court has held that 
contemporaneous evidence has greater probative value than 
history as reported by the claimant. See Curry v. Brown, 7 
Vet. App. 59, 68 (1994).  Here, the contemporary medical 
records do not contain any evidence of any such pain or 
treatment.  Finally, the Court has also held that the Board 
may consider whether the veteran's personal interest may 
affect the credibility of testimony.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  In this case, the 
Veteran's statement to Dr. L.A. came in the context of a 
claim seeking monetary benefits.  These factors combine to 
further erode the probative value of Dr. L.A.'s opinion.

In consideration of all the evidence, the Board finds that 
Dr. L.A.'s opinion is less probative than the opinions of the 
two VA examiners, Dr. N.B. and Dr. G.S., and further finds 
that a preponderance of the medical evidence supports a 
conclusion that the Veteran's lumbar back disorder is not 
related to his service.

For the reasons stated above, the Board finds that Hickson 
element (3) is not satisfied and that entitlement to service 
connection for a lumbar back disorder is not warranted.




ORDER

Entitlement to service connection for lumbar back DJD is 
denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


